Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral                    Jan 24 2014, 6:16 am
 estoppel, or the law of the case.




ATTORNEYS FOR APPELLANT:                           ATTORNEY FOR APPELLEE:

ZACHARY J. EICHEL                                  JOSHUA W. CASSELMAN
MICHAEL L. EINTERZ, JR.                            Rubin & Levin, P.C.
Einterz & Einterz                                  Indianapolis, Indiana
Zionsville, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

JESS G. REVERCOMB, SR.,                            )
                                                   )
       Appellant/Defendant,                        )
                                                   )
               vs.                                 )       No. 49A02-1305-CC-447
                                                   )
YELLOW BOOK SALES AND                              )
DISTRIBUTION COMPANY, INC.,                        )
                                                   )
       Appellee/Plaintiff.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable John F. Hanley, Judge
                            Cause No. 49D11-1003-CC-12977


                                        January 24, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Chief Judge
                                            Case Summary

         Jess G. Revercomb, Sr., appeals the trial court’s judgment that he assumed liability

as both a corporate representative and as a personal guarantor when he signed five

advertising contracts with Yellow Book Sales & Distribution Company, Inc. (“Yellow

Book”) on behalf of R&G Construction. Finding that, based upon the unambiguous text

of the contract, Revercomb did assume liability as both a corporate representative and a

personal guarantor, we affirm.

                                   Facts and Procedural History

        From February 2007 to September 2008, Revercomb signed five Yellow Book

contracts for advertisements of R&G Construction in the Boone, Hamilton, and greater

Indianapolis telephone directories. Each contract had one signature line. On the February

2007 contract, Revercomb wrote both “president” and “owner” after his signature. Ex. 1.

On three other advertising contracts, Revercomb wrote “owner” after his signature. Ex. 2-

4. On the September 2008 contract, he wrote “president” after his name. Ex. 5.

        Each contract was a standard Yellow Book form contract containing almost

identical language. See Ex. 1-5. Directly underneath Revercomb’s signatures on the five

contracts1 it is written “Authorized Signature Individually and for the Customer (Read

paragraph 15F[2] on the reverse hereof).” Ex. 1-5.




        1
          The language below the signature line of the February 2007, August 2007, and January 2008
contracts is identically reproduced. Under the signature line of the February 2008 and September 2008
contracts, the language directs the signer to read “Paragraph 15” rather than “Paragraph 15F.” Ex. 4-5.
        2
          Although text under the signature line in the August 2007 contract directs the reader to Paragraph
15F, the relevant contractual language can actually be found in Paragraph 15G. Paragraph 15F is correct
in both the February 2007 and January 2008 contracts.
                                                     2
       Paragraph 15 provides, in relevant part:

       The signer agrees that he/she has the authority and is signing this agreement,
       (1) in his/her individual capacity, (2) as a representative of the Customer, (3)
       as a representative of the entity identified in the advertisement or for whose
       benefit the advertisement is being purchased (if the entity identified in the
       advertisement is not the same as the Customer or signer). By his/her
       execution of this agreement, the signer personally and individually
       undertakes and assumes, jointly and severally, with the Customer, the full
       performance of this agreement, including payment of the amounts due
       hereunder.

Id.

       The front page of each contract also refers the signer to the terms and conditions on

the reverse side, with the following language in capitalized print:

       THIS CONSTITUTES A CONTRACT FOR ADVERTISING WITH
       YELLOW BOOK SALES AND DISTRIBUTION COMPANY, INC . . . .
       IN THE NEXT EDITION OF THE ABOVE TELEPHONE
       DIRECTORY(IES). THE TERMS AND CONDITIONS SET FORTH
       HEREIN AND ON THE REVERSE HEREOF ARE AGREED TO BY
       CUSTOMER AND SIGNER.

Id.

       Also within paragraph 15, the contract stated:

       This agreement supercedes [sic] any other verbal or written agreement
       between Customer and Publisher. This agreement may not be changed
       except by a writing signed by an authorized signatory of Customer and
       Publisher.

       Yellow Book published all advertisements under the contracts except for the 2008

Boone County contract, which was canceled. Tr. p. 14-15. R&G Construction failed to

pay Yellow Book a total owed amount of $11,003.74 for the published advertisements. Ex.

6. The terms and conditions of the advertising contracts further provide for the recovery




                                              3
of costs and expenses incurred by Yellow Book in the event of nonpayment, including

reasonable attorney fees.

       Yellow Book filed its Amended Complaint on Contract and Guaranty against R&G

Construction and Revercomb. Appellee’s App. p. 1-3. The Complaint sought judgment

against both R&G Construction and Revercomb for the unpaid balance of Yellow Book’s

advertising contracts. In its Answer, R&G Construction admitted that it had entered into

the contracts and that the signature on the contracts was Revercomb’s. It, however, denied

that Revercomb had entered into a personal guaranty for R&G Construction’s unpaid

balance. Id. at 16-20.

       Yellow Book moved for summary judgment on its amended complaint against R&G

Construction and Revercomb. Appellant’s App. p. 4. Revercomb filed a cross-motion for

summary judgment. Id. at 5.

       After a hearing on the cross-motions for summary judgment, the trial court granted

Yellow Book’s motion for summary judgment against R&G Construction, denied Yellow

Book’s motion for summary judgment against Revercomb, and denied Revercomb’s cross-

motion for summary judgment against Yellow Book. Appellee’s App. p. 21-22. The court

entered judgment against R&G Construction in the amount of $11,003.74 principal,

$2,170.59 interest, and $4000.00 attorney’s fees. Id. at 24.

       A bench trial was held on the only remaining issue—Revercomb’s personal liability.

At trial, Natalia Anderson, a paralegal and corporate representative of Yellow Book,

testified.   According to Anderson, when securing a contract, Yellow Book sales

representatives generally point out the important aspects in a contract, which include the


                                             4
individual liability of the signer. Tr. p. 21-22. It is also Yellow Book’s general practice to

leave a copy of the contract with the customer.

        Revercomb also testified at trial. According to Revercomb, the Yellow Book sales

representative only discussed each advertisement and told him to sign on the signature line.

Id. at 32. On cross-examination, Revercomb admitted to signing the contracts, but stated

that he did so as president of R&G Construction. Id. at 33-34. According to Revercomb,

he signed some contracts as “president” and others as “owner” because he signed them at

different times and was “probably doing some other work trying to survive our business .

. . .” Id. at 36.

        The trial court entered an order finding that Revercomb “assumed liability as both

corporate representative and as a personal guarantor” and entered judgment against

Revercomb for $11,003.74, plus attorney’s fees of $3,575.55 and statutory interest.

Appellant’s App. p. 12-13.

        Revercomb now appeals.

                                  Discussion and Decision

        Revercomb argues that the trial court erred when it awarded judgment against him

because no valid guaranty contract existed between Revercomb and Yellow Book.

Specifically, he argues that the trial court erred in finding that one signature could bind him

both as a corporate representative and as an individual. Our standard of review is well

settled. When a trial court has made findings of fact, we must first determine whether the

evidence supports the findings and then whether the findings support the judgment.

Barkwill v. Cornelia H. Barkwill Revocable Trust, 902 N.E.2d 836, 839 (Ind. Ct. App.


                                              5
2009), trans. denied. We will set aside findings only if they are clearly erroneous, that is,

“when the record contains no facts or inferences supporting them.” Id. To determine that

a finding or a conclusion is clearly erroneous, an appellate court’s review must leave it

with the firm conviction that a mistake has been made. Dinsmore v. Lake Elec. Co., Inc.,

719 N.E.2d 1282, 1285 (Ind. Ct. App. 1999). We neither reweigh the evidence nor assess

the credibility of witnesses, but consider only the evidence most favorable to the judgment.

Id.

       Because Revercomb is appealing from a negative judgment, he may only prevail if

he can establish that “the judgment is contrary to law, that is, the evidence is without

conflict and all reasonable inferences to be drawn from the evidence lead only to one

conclusion but the trial court reached a different conclusion.” Ponziano Constr. Servs.,

Inc. v. Quadri Enters., LLC, 980 N.E.2d 867, 874-75 (citing Clark v. Hunter, 861 N.E.2d

1201, 1206 (Ind. Ct. App. 2007)).

       A guaranty is “‘a promise to answer for the debt, default, or miscarriage of another

person.’” Grabill Cabinet Co., Inc. v. Sullivan, 919 N.E.2d 1162, 1165 (Ind. Ct. App.

2010) (quoting S-Mart, Inc. v. Sweetwater Coffee Co., Ltd., 744 N.E.2d 580, 585 (Ind. Ct.

App. 2001), trans. denied). The interpretation of a guaranty agreement is governed by the

same rules as the interpretation of other contracts. TW Gen. Contracting Servs., Inc. v.

First Framers Bank & Trust, 904 N.E.2d 1285, 1288 (Ind. Ct. App. 2009) (citing Kruse v.

Nat’l Bank of Indianapolis, 815 N.E.2d 137, 144 (Ind. Ct. App. 2004)). If the terms of a

contract are “‘clear and unambiguous, courts must give those terms their clear and ordinary

meaning.’” Everhart v. Founders Ins. Co., 993 N.E.2d 1170, 1174 (Ind. Ct. App. 2013)


                                             6
(quoting Dunn v. Meridian Mut. Ins. Co., 836 N.E.2d 249, 252 (Ind. 2005)). In doing so,

we “interpret a contract so as to harmonize its provisions, rather than place them in

conflict.” Everhart, 993 N.E.2d at 1174. “‘We will make all attempts to construe the

language of a contract so as not to render any words, phrases, or terms ineffective or

meaningless.’” Id. (quoting Rogers v. Lockard, 767 N.E.2d 989, 992 (Ind. Ct. App. 2002)).

Moreover, “[t]he terms of the guaranty should neither be so narrowly interpreted so as to

frustrate the obvious intent of the parties, nor so loosely interpreted as to relieve the

guarantor of a liability fairly within their terms.” Kordick v. Merchs. Nat’l Bank & Trust

Co. of Indianapolis, 496 N.E.2d 119, 123 (Ind. Ct. App. 1986).

      We must first look to the plain language of the contracts. Directly underneath where

Revercomb signed each contract, the text stated “Authorized Signature Individually and

for the Customer (Read paragraph 15F on the reverse hereof).” Ex. 1-5. Moreover,

paragraph 15 on the opposite side of each contract stated:

      The signer agrees that he/she has the authority and is signing this agreement,
      (1) in his/her individual capacity, (2) as a representative of the Customer, (3)
      as a representative of the entity identified in the advertisement or for whose
      benefit the advertisement is being purchased (if the entity identified in the
      advertisement is not the same as the Customer or signer). By his/her
      execution of this agreement, the signer personally and individually
      undertakes and assumes, jointly and severally, with the Customer, the full
      performance of this agreement, including payment of the amounts due
      hereunder.

Id.

      Revercomb argues that he only intended to sign the contracts as a corporate

representative of R&G Construction and not personally. However, his contention ignores

the plain language of the contracts. It is well established that “[t]he intent relevant in


                                             7
contract matters is not the parties’ subjective intents but their outward manifestation of it.”

Zimmerman v. McColley, 826 N.E.2d 71, 77 (Ind. Ct. App. 2005). “A court does not

examine the hidden intentions secreted in the heart of a person; rather it should examine

the final expression found in conduct.” Id.

       The trial court relied upon Revercomb’s outward manifestation to be bound under

each of these contracts. Both under the signature line and in paragraph 15 of each contract,

the text stated that the signer was signing as both a representative of the Customer and in

his or her individual capacity. At trial, the only evidence Revercomb presented that he was

not personally bound under the contracts was that he signed two of the contracts as the

president of the company and the others as owner of the company. Tr. p. 32. Therefore,

the argument goes, he did not want to sign in an individual capacity. However, the plain

language of the contract directly conflicts with this statement. Revercomb’s argument is

an attempt to reweigh the evidence, which we may not do. The trial court’s determination

that Revercomb signed both personally and as a corporate representative was not clearly

erroneous based upon the unambiguous language of the contracts. Finally, Revercomb

wants us to adopt a rule requiring two signatures to create a guaranty contract. We decline

to do so when the language of the contract is unambiguous.

       Affirmed.

RILEY, J., and MAY, J., concur.




                                              8